Notice of Pre-AIA  or AIA  Status
 	The present application 16/355,832, filed on 3/17/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-2,6-10,12, are pending in this application.
Drawings
The Drawings filed on 3/17/2019 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for foreign priority application
under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.
JAPAN 2018-077300, filed on 04/13/2018.

In view of applicant’s amendment, the rejection under 112(f),112(b) as set forth in the previous office action is hereby withdrawn



Response to Arguments

Applicant’s arguments at page 7-9 with respect to claim(s) 1-2,6-10,12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,10,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is meant by “mange” an outcome;, it appears that “mange” is a typo error, examiner assumed, treated claim limitation as “manage an out” in the office action – appropriate correction required. 
As to claims 1,10,12, It is unclear what is meant by manage an “outcome”, for the compact prosecution, examiner assumed, treated manage an “outcome” may be display information and/or message or document.

Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-2,6-10,12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Staats, US Pub. No. 2007/0282956 published Dec 2007 in view of Chickering et al., (hereafter Chickering), US Pub. No. 2007/0038705 published Feb,2007

As to claim 1,10,12, Staats teaches a system which including “An information processing apparatus comprising: a processor, configured to: (0061 – Staats teaches computer including computer readable medium execution instructions or data structure stored) 
 	“manage an outcome” (0007, 0012 –  the prior art of Staats teaches organizing and displaying email messages i.e, displaying a list of all messages to the reada in chronological or reverse order corresponds to manage an outcome, the prior art of Staats teaches parent message and child reply message and response message includes quoted version of the parent message corresponds to outcome is identical to instant specification 0005 - managing outcome presents the message relationship); 
 	“manage a first message associated with the outcome, wherein the first message is one of a plurality of messages in a message group having a tree structure” (fig 1A-1B 0027,0031  – Staats teaches root message, child messages particularly message thread including series of messages defining message data structure such as root message and child messages and managing overall multiple messages such as message 1, message2, and message 3 and like, further the prior art of Staats teaches grouping organizing and displaying messages as shown in fig 1A, these messages are organized in a hierarchical or tree structure, it is also noted that message thread (element 100) may be divided into one or more groupings such as element 
  	“the message group” (fig A 104 having two messages grouped; element 106 having 8 messages grouped as shown in fig 1A), “at least one message from a message at a root node to a message at a node before the first message into a second” (fig 1A, 0032-0034 – Staats teaches message tree structure such as parent message and child message and child reply messages and parent messages and organized based on the relationship between grouping  and parent messages from the message thread element 100).  It is however, noted that Saats does not disclose “classify the first message into a first classification”, although Saats teaches messages grouping and displaying to the user i.e., each message from the message thread may be expanded and collapsed to user to selectively view each message(s) (Saats: 0037, fig 1A).          On the other hand, Chickering disclosed “classify the first message into a first classification” (0025, fig 1, element 100, 0031, fig 3-4 – email classification system supports email classifier using decision tree based on the message features, the prior art of Chickering teaches classifying particular email employs decision tree structure and message features allows type of classifier to be used in both parent node and leaf node, it is noted that decision tree classification interfaces with classifier model(s), email features as shown in fig 3) 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant has claimed invention to combine message classifier model using decision trees the determines message features of Chickering et al., into organizing and grouping of complex messages tree structure of Staats because both 

As to claim 2, Staat disclosed “wherein processor manages a version of an outcome” (0012, line 4-9)

Claims 3-5 (canceled)

As to claim 6, Staats, disclosed “the message group, a message at a descendant node after the first message “ (Staats : fig 1A-1B, 0027, 0029-0030).  On the othr hand, Chickering disclosed “classifying messages” (fig 2-3, 0028-0029).
As to claim 7, Staats, disclosed “the messae group, a messae at a node not having a relationship with the first message” (Staats: 0031,0043).  On the other hand, Chickering disclosed “classifying messages” (fig 2-3, 0028-0029).

As to claim 8, Chickering disclosed “wherein the processor presents the first messae classified as the relationship for each outcome” (0037)

As to claim 9, Staats disclosed “ wherein the processor presents another messae in another outcome associated with the first message” (fig 1A-B, 0032,0034)

Claim 11 (canceled) 


Conclusion
The prior art made of record
				a.  	US Patent No. 	2007/0282956	
				b.  	US Patent No.	2007/0038705
	



					
         			 						 	
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/Srirama Channavajjala/Primary Examiner, Art Unit 2158